Wagnon v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-068-CV

        DAN WAGNON,
                                                                              Appellant
        v.

        THE STATE OF TEXAS,
                                                                              Appellee
 

 From the County Court
Robertson County, Texas
Trial Court # 90-8CV
                                                                                                                
                                                                     
O P I N I O N
                                                                                                     

          This appeal arose from a judgment signed by the court on January 29, 1991.  Trial of the
case on the merits took place on October 2, 1990.  A motion for new trial was filed several months
before the judgment was signed, and the order denying a new trial was signed by the County Judge
on October 24.  The cost bond perfecting this appeal was filed on February 14, 1991.  The
transcript was received in this court on April 23 and the statement of facts on June 3.  Appellant
did not file a motion for extension of time in which to file the statement of facts.  See id. at 54(c).
          The State has filed a motion to dismiss the appeal or to affirm the judgment, asserting that
the premature filing of the motion for a new trial, which was denied by a signed order prior to the
date the judgment was signed, was ineffective under Rule 306c to extend the time for filing the
record from 60 to 120 days.  See Tex. R. Civ. P. 306c.  If the State is correct, then the record was
due in this court no later than April 1; otherwise the record was due on May 29.  See Tex. R.
App. P. 54(a).
          Whether or not the time to file the record was extended to 120 days, Appellant did not
timely file the statement of facts.  See id.  The State's motion is granted and the appeal is
dismissed.  See Tex. R. App. P. 54(a), 60(a)(1).
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Appeal dismissed
Opinion delivered and filed January 8, 1992
Do not publish